Citation Nr: 0505136	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-30 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for a back injury.  

4.  Entitlement to service connection for high blood 
pressure.  

5.  Entitlement to service connection for a heart disorder.  

6.  Entitlement to service connection for a psychiatric 
disorder.  

7.  Entitlement to service connection for a cyst of the back.  




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1955 to March 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO inter 
alia denied the appellant's claims of entitlement to service 
connection for the disorders listed on the title page of this 
document.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant when further action is required.  


REMAND

In his September 2003 substantive appeal perfecting this 
appeal, the appellant indicated he wanted a Travel Board 
hearing at the RO before a Member of the Board, also known as 
a Veterans Law Judge (VLJ).  By an October 2003 letter, the 
RO informed the appellant of his hearing options, including 
an in-person hearing before a VLJ at the RO; an in-person 
hearing before a VLJ at the Board's offices in Washington, 
D.C.; and a videoconference hearing, with the VLJ at the 
Board's offices and the appellant testifying at the RO.  The 
appellant responded later that month that he still desired a 
Travel Board hearing before a VLJ sitting at the RO.  

By a May 2004 letter, the RO informed the appellant of a 
Travel Board hearing scheduled for July 27, 2004.  The RO 
gave the appellant the option of attending the hearing as 
scheduled or declining that particular hearing date and 
instead waiting for a future visit by a VLJ.  The appellant 
declined that hearing and said he preferred to wait for a 
future VLJ visit because he resided in Maine during warmer 
seasons and required monthly medical treatment there at a VA 
medical facility.  In an August 2004 letter, the RO informed 
the appellant of a rescheduled Travel Board hearing scheduled 
for September 21, 2004.  The RO again gave the appellant the 
option of attending the hearing as scheduled or declining 
that particular hearing date and instead waiting for a future 
visit by a VLJ.  The appellant again declined that hearing 
and said he preferred to wait for a future VLJ visit.  He 
also told the RO he preferred a hearing date between October 
16, 2004, and May 15, 2005, as he resided in Florida during 
that period.  

One request for a change in a hearing date may be granted 
without cause, though subsequent changes may be granted only 
where good cause is shown.  38 C.F.R. § 20.702(c)(1) (2004).  
Examples of good cause include, but are not limited to, 
illness, difficulty in obtaining records, and unavailability 
of a necessary witness.  38 C.F.R. § 20.702(c)(2) (2004).  
Here, the RO rescheduled the hearing date twice.  
Nonetheless, the appellant's reason for rescheduling the 
hearing, that he resides only half the year in Florida and is 
constrained in his travel abilities by medical needs, is an 
example of such good cause as to warrant another hearing 
date.  

There remains an outstanding request for a Travel Board 
hearing.  Accordingly, the case is remanded for the following 
action:  

Schedule the veteran for a "Travel 
Board" hearing to take place between 
October 16 and May 15.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



